DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 14-17, 20, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (United States Patent Application Publication No. US 2004/0072380 A1, hereinafter “Yamazaki”).
In reference to claim 12, Yamazaki discloses a device which meets the claim.  Figures 12A and 12B of Yamazaki disclose a substrate (1230) including a display area and a peripheral area outside the display area.  A circuit unit is disposed in the display area and comprises a semiconductor layer (1232), a are directly under the angled sidewalls and the bottom of contact hole) of the insulating layer (1237) which includes a portion of the cover layer (1236d), a portion of the metal layer (1236c), and a portion of the underlayer (1236a, 1236b).  There is a second region part which is not overlapped by the contact hole (note any portion of layers (1236a-1236d) that are not directly under the angled sidewalls and the bottom of contact hole) of the insulating layer (1237 which includes a portion of the cover layer (1236d), a portion of the metal layer (1236c), and a portion of the underlayer (1236a, 1236b).  A display element (1238, 1239) is disposed on the circuit unit and comprises a pixel electrode (1239) that is electrically connected to the conductive layer (1236a).  
With regard to claim 14, the underlayer comprises a metal nitride layer (1236a) and a metal layer (1236b) is disposed on the metal nitride layer (p. 16, paragraph 231).
In reference to claim 15, the metal nitride layer (1236a) comprises at least one of titanium nitride, tantalum nitride, niobium nitride, and tungsten nitride (p. 16, paragraph 231).
With regard to claim 16, the metal layer (1236b) comprises at least one of Mo, Al, and Ti (p. 16, paragraph 231).
In reference to claim 17, the cover layer (1236d) is on the metal layer (1236c).  It is noted that the applicant interprets “on” as having direct or indirect contact with another object (p. 4, paragraph 42 of the currently filed specification).
With regard to claim 20, the conductive layer (1236a-1236d) is connected to the semiconductor layer (1232) through a contact hole in the organic insulating layer (1235 – p. 16, paragraph 228).  
With regard to claim 25, the circuit unit further comprises a thin film transistor (1232), and a data line (1234) electrically connected to the thin film transistor.  The conductive layer (1236a-1236d) is the data line (1234).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Park et al. (United States Patent Application Publication No. US 2014/0248761 A1, hereinafter “Park”).
In reference to claim 1, Yamazaki discloses a similar device.  Figures 12A and 12B of Yamazaki disclose a substrate (1230) including a display area and a peripheral area outside the display area.  A circuit unit is disposed in the display area and includes a semiconductor layer (1232), a first insulating layer (1235) on the semiconductor layer (1232).  A conductive layer (1236a-1236d) is connected to the semiconductor layer (1232) through a first contact hole in the first insulating layer (1235).  The conductive layer includes a cover layer (1236d) and a metal layer (1236c).  The conductive layer includes an underlayer (1236a) including a metal nitride (TiN, TaNx, WNx, MoN, NbN) comprising a first metal (titanium, tantalum, molybdenum, tungsten, niobium - p. 16, paragraph 231).  A part of the lower surface of the underlayer (1236a) is in direct contact with an upper surface of the insulating layer are directly under the angled sidewalls and the bottom of the second contact hole) which includes a portion of the cover layer (1236d), a portion of the metal layer (1236c), and a portion of the underlayer (1236a, 1236b).  There is a second region part which is not overlapped by the second contact hole (note any portion of layers (1236a-1236d) that are not directly under the angled sidewalls and the bottom of contact hole).  An upper surface of the second region part of the conductive layer is in direct contact with a lower surface of the second insulating layer (1237) in the second region.  The second region part includes a portion of the cover layer (1236d), a portion of the metal layer (1236c), and a portion of the underlayer (1236a, 1236b).  A display element is disposed on the circuit unit and comprising a pixel electrode (1239) electrically connected to the conductive layer (1236a-1236d).  Yamazaki does not disclose a connection layer disposed under the conductive layer (1236a-1236d) such that the connection layer corresponds to the first contact hole and comprises a second metal.  However figure 39 of Park discloses a titanium silicide connection layer (355) disposed under a conductive layer (351, 352, 360).  Park discloses that silicides reduce contact resistance which is a known goal in the art (p. 1, paragraph 3).  In view of Park, it would therefore be obvious to implement a silicide connection layer disposed under the conductive layer such that the connection layer corresponds to the first contact hole and comprises a second metal in the form of titanium.
With regard to claim 2, the first insulating layer (1235) includes an organic insulating layer (Yamazaki - p. 16, paragraph 228).
With regard to claim 4, the device of Yamazaki constructed in view of Park has a side layer (355 – fig. 39 of Park) which is located on at least a part of an inner wall of the first contact hole and comprises the second metal (titanium – Park, p. 7, paragraph 89).
In reference to claim 5, the underlayer (1236a) comprises titanium nitride, tantalum nitride, niobium nitride, or tungsten nitride (Yamazaki - p. 16, paragraph 231).
With regard to claim 6, Yamazaki discloses (p. 16, paragraph 231) that the metal layer (1236c) is disposed on the underlayer (1236a).
In reference to claim 7, Yamazaki discloses that the metal layer (1236b, 1236c, 1236d) comprises at least one of molybdenum, aluminum, or titanium (p. 16-17, paragraphs 231- 232).
With regard to claim 8, Yamazaki discloses (p. 16-17, paragraph 232) that the underlayer (1236a) has a thickness range of 10 to 100 nm.  Yamazaki discloses (p. 16-17, paragraph 232) that the thickness of the metal layer (1236c) has a thickness range of 100 to 600 nm (1236c).  Thus Yamazaki cites a whole range of metal layer thicknesses (greater than 100 nm but up to and including 600 nm) which overlaps the claimed range (greater than a thickness of the metal layer).  The examiner would like to note:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus claim 8 is not patentable over Yamazaki and Park.  
In reference to claim 9, Yamazaki discloses that the metal nitride layer (1236a) has a thickness of 10 to 100 nm (p. 16-17, paragraph 232) which overlaps the claimed range of 30 Angstroms or more (3 nm or more).  The examiner would like to note:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus claim 9 is not patentable over Yamazaki and Park.  
With regard to claim 10, Park discloses that the connection layer (355) includes a metal silicide layer comprising the second metal which is titanium (Park – titanium silicide - p. 7, paragraph 89).
In reference to claim 11, Yamazaki discloses that the display element comprises an organic light-emitting diode (p. 1, paragraph 2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Lin et al. (USPN 9,954,166 B1, hereinafter “Lin) and further in view of Yamazaki.
In reference to claim 13, Yamazaki discloses (p. 16, paragraph 231) the use of titanium nitride for the underlayer (1236a) but does not disclose the exact molar ratio of nitrogen to metal (titanium), “greater than 0.8,” as that claimed by the applicant.  However Lin discloses (column 5, lines 43-46) the use of a titanium nitride film having a molar ratio of nitrogen to titanium which is equal to 1.  Lin discloses that such a film prevents oxidation between adjacent conductive layers (column 5, lines 46-48).  Yamazaki discloses that the prevention of oxidation of conductive electrodes is desirable in the art (p. 17, paragraph 232).  In view of Lin and Yamazaki, it would be obvious to implement a titanium nitride film having a molar ratio of nitrogen to titanium which is equal to 1.  Thus the device of Yamazaki constructed in view of Lin and Yamazaki meets the claimed molar ratio of nitrogen to metal of greater than 0.8 since the molar ratio of Lin is 1.  
In reference to claim 13, Yamazaki discloses (p. 16, paragraph 231) the use of titanium nitride for the underlayer (1236a) but does not disclose the exact molar ratio of nitrogen to metal (titanium), “greater than 0.8,” as that claimed by the applicant.  However Lin discloses (column 5, lines 43-46) the use of a titanium nitride film having a molar ratio of nitrogen to titanium which is greater than 1.  Lin discloses that such a film prevents oxidation between adjacent conductive layers (column 5, lines 46-48).  Yamazaki discloses that the prevention of oxidation of conductive electrodes is desirable in the art (p. 17, paragraph 232).  In view of Lin and Yamazaki, it would be obvious to implement a titanium nitride film having a molar ratio of nitrogen to titanium which is greater than 1.  Thus the device of Yamazaki constructed in view of Lin and Yamazaki has a molar ratio greater than 1 which overlaps the claimed ratio of “greater than 0.8.”  The examiner would like to note:
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus claim 13 is not patentable over Yamazaki and Lin.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki.
In reference to claim 18, Yamazaki discloses that the metal nitride layer (1236a) has a thickness of 10 to 100 nm (p. 16-17, paragraph 232) which overlaps the claimed range of 30 Angstroms or more (3 nm or more).  The examiner would like to note:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus claim 18 is not patentable over Yamazaki.  
With regard to claim 19, Yamazaki discloses that the metal layer (1236c) has a thickness of 100 to 600 nm (p. 16-17, paragraph 232) while the metal nitride layer (1236a) has a thickness of 10 to 100 nm (p. 16-17, paragraph 232).  Thus Yamazaki cites a whole range of metal layer thicknesses (greater than 100 nm but up to and including 600 nm) which overlaps the claimed range (greater than a thickness of the metal layer).  The examiner would like to note:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus claim 19 is not patentable over Yamazaki.  

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Park.
In reference to claim 21, Yamazaki does not disclose a metal silicide layer disposed under the conductive layer (1236a-1236d).  However figure 39 of Park discloses a titanium silicide connection layer (355) disposed under a conductive layer (351, 352, 360).  Park discloses that silicides reduce contact 
With regard to claim 22, the device of Yamazaki constructed in view of Park has a side layer (355 – fig. 39 of Park) which is located on at least a part of an inner wall of the contact hole and includes a metal which is the same as the metal included in the metal silicide layer (titanium – Park, p. 7, paragraph 89).

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in the examiner's opinion, it would not be obvious to implement a display device with the suggested contact structures as that described in claim 23.

Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive.  The applicant has amended claims 1 and 12 to further describe the conductive layer as having first and second region parts that include “a portion of the cover layer,” “a portion of the metal layer,” and “a portion of the underlayer.”  However as noted in the above Office action, Yamazaki and Park as well as the combination of Yamazaki alone meet claims 1 and 12 respectively.  Although the applicant has provided annotated figures of both the currently filed specification and the Yamazaki reference, the new limitations with regard to the first and second region parts that include “a portion of the cover layer,” “a portion of the metal layer,” and “a portion of the underlayer” are too broadly .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817